Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 9/15/2021 has been entered. 
Claim Status
Claims 1-15 and 21-25 are pending.
Claims 16-20 are canceled by Applicant.
	Reasons for Allowance
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor structure in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US Xie in combination of US 2018/0033866 A1 to Liao) substantially teach some of following limitations:
Xie discloses a semiconductor structure (in Fig. 14), comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Xie’s Fig. 14, annotated. 
a metal gate structure (MG) (HKMG 318B described in [0086]) disposed over a semiconductor substrate (308); a gate spacer (316D) disposed on a sidewall of the MG (sidewall of 318B); a source/drain (S/D) contact (MD) (324B on S/D epitaxies 312B described in [0084]) disposed over the semiconductor substrate and separated from the MG (318B) by the gate spacer (316D); an interlayer dielectric (ILD) layer (328) disposed over the MD (324B); a contact feature (cross couple contact material 344A) disposed in the ILD layer (328) coupling the MG (318B) to the MD (324B), wherein the contact feature (344A) includes sidewalls that each extend from the ILD layers (328) to the MG (318B) and the MD (324B), respectively, …; and a dielectric layer  (ILD fill 350) 344A), wherein the dielectric layer (350) and the contact feature (344A) have continuous sidewalls defined by the ILD layer (328).  
However, Xie in combination of Liao does not teach the limitations of “wherein a portion of each of the sidewalls above the gate spacer is linearly aligned with a portion of each of the sidewalls below the gate spacer to form a continuous slope” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-8, they are allowed due to their dependencies of claim 1.
Regarding claim 9, Xie discloses a semiconductor structure (in Fig. 14), comprising: a metal gate stack (HKMG 318B described in [0086]) disposed over a substrate (308); a gate spacer (316D) disposed along a sidewall of the metal gate stack (sidewall of 318B); a source/drain (S/D) feature (S/D epitaxies 312B described in [0084]) disposed over the substrate and adjacent to the metal gate stack (318B); an S/D contact (324B) disposed on the S/D feature (312B); an interlayer dielectric (ILD) layer (328) disposed over the S/D contact (324B); a butted contact (cross couple contact material 344A) disposed extending from the ILD layer (328) to contact both the metal gate stack (318B) and the S/D contact (324B); a first dielectric layer (350) disposed on the butted contact (344A), wherein outer sidewalls of the first dielectric layer (outer sidewalls of 350) are defined by the ILD layer (328) and aligned with outer sidewalls of the butted contact (outer sidewalls of the 344A); …
However, Xie in combination of Liao does not teach the limitations of “a second dielectric layer disposed between one of the outer sidewalls of the butted contact and the spacer” as recited in claim 9. Therefore, the claim 9 is allowed. 
Regarding claims 10-15, they are allowed due to their dependencies of claim 9.
Regarding claim 21, Xie discloses a semiconductor structure (in Fig. 14), comprising: a metal gate structure (MG) (HKMG 318B described in [0086]) disposed over a substrate (308); a S/D contact feature (MD) (324B on S/D epitaxies 312B described in [0084]) disposed over the substrate; a gate spacer (316D) separating the MG (318B) from the MD (324B); a first dielectric layer (328) disposed on a top surface of the MD (of 324B); a butted contact (cross couple contact material 344A) straddled over gate spacer (316D) to contact both the MG (318B) to the MD (324B), … ; and a second dielectric layer (350) disposed over the butted contact (344A), wherein sidewalls of the second dielectric layer (sidewalls of the 350) are continuous with sidewalls of the butted contact (sidewalls of the 344A).
However, Xie in combination of Liao does not teach the limitations of “wherein a portion of the butted contact laterally separates the gate spacer from the first dielectric layer” as recited in claim 21. Therefore, the claim 21 is allowed. 
Regarding claims 22-25, they are allowed due to their dependencies of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898